Citation Nr: 0625907	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to January 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied a 
rating in excess of 10 percent for tinnitus.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Rating in excess of 10 percent for tinnitus

The veteran's service-connected bilateral tinnitus is 
currently rated 10 percent disabling.  He and his 
representative contend that since the condition impacts each 
ear, he should be awarded separate 10 percent ratings for 
tinnitus in each ear.  He does not assert that his tinnitus 
has grown more severe, or that the condition warrants an 
extra-schedular rating.    

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  A revised 
regulation, effective on and after June 13, 2003, provides 
for a rating of 10 percent for recurrent tinnitus.  The 10 
percent rating remains the highest rating assignable for 
tinnitus under the revised regulation.  However, in addition 
to the note quoted above, the revised regulation contains a  
note indicating that a single evaluation should be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005). 

The veteran's representative argues that since the claim for 
an increase was filed before the regulation was amended in 
June 2003, the veteran should be assigned two 10 percent 
ratings under the prior version of the regulation.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.



Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d. 1344 
(Fed.Cir. 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus, as does the current regulation.  Therefore, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed above, the Board finds 
that the veteran is already receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


